


Exhibit 10.55

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CARDIOLITE® LICENSE AND SUPPLY AGREEMENT

 

This Amendment No. 2 to Amended and Restated Cardiolite® License and Supply
Agreement (this “Amendment”) is made effective as of December 27, 2012 (the
“Amendment Date”) by and between Lantheus Medical Imaging, Inc. (“LMI”) and
Cardinal Health 414, LLC (“Licensee”).

 

WHEREAS, LMI and Licensee entered into an Amended and Restated Cardiolite®
License and Supply Agreement as of January 1, 2009 and effective as of
January 1, 2004 (the “Original Agreement”);

 

WHEREAS, LMI and Licensee entered into an Amendment No. 1 to Amended and
Restated Cardiolite® License and Supply Agreement as of February 9, 2012
(referred to herein as “Amendment No. 1” and, together with the Original
Agreement, collectively, the “Agreement”); and

 

WHEREAS, LMI and Licensee wish to further amend the Agreement to extend its term
and specify pricing and volume requirements for the continued supply of
Sestamibi Products as set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereto hereby agree as follows:

 

1.             Definitions.  Terms defined in the Agreement and not otherwise
defined or modified in this Amendment are used herein with the meanings ascribed
to them in the Agreement.

 

2.             Minimum Purchase Obligation.  The Parties agree that, unless
otherwise agreed to by the Parties in writing, Licensee shall purchase from LMI
at least **** of Sestamibi Product in the **** of each **** and ****during the
term of the Agreement (as amended hereby) (the “Minimum Quantity”) at a price of
$****, provided that, pursuant to the terms of the Agreement, Licensee or its
Affiliates in **** shall be permitted to order reasonable quantities of
Sestamibi Product from LMI’s Affiliates in **** for the radiopharmacy locations
controlled by Licensee or its Affiliates in **** on a **** basis and such
quantities of Sestamibi Product will be included in the calculation of the
Minimum Quantity for such ****.  Licensee shall provide LMI with at least ****
(****) days written notice prior to any change to such standing orders for
Sestamibi Product placed by Licensee or its Affiliates for ****.  Compliance
with such Minimum Quantity will be determined as of **** and at the end of each
**** thereafter (each a “Compliance Period”).  In any Compliance Period in which
Licensee does not purchase at least the applicable Minimum Quantity of Sestamibi
Product from LMI, Licensee will

 

--------------------------------------------------------------------------------


 

promptly pay to LMI any remaining portion of the applicable Minimum Quantity not
invoiced prior to the end of such Compliance Period (each a “Shortfall
Payment”).  In addition, within **** (****) weeks prior to the end of any
Compliance Period, Licensee shall (i) make a good faith estimate of additional
amounts of Sestamibi Product necessary for Licensee to purchase to be in
compliance with the Minimum Quantity for such Compliance Period, and (ii) use
commercially reasonable efforts to place purchase orders for such additional
amounts.  For purposes of clarity, the Parties acknowledge and agree that
Licensee’s purchase obligations set forth in Amendment No. 1 (including, but not
limited to, the purchase obligations under Section 2.3) shall remain in effect
and unmodified by this Amendment, and any such purchases made by Licensee
pursuant to Amendment No. 1 shall not count towards, and not be included in the
calculation of, any Minimum Quantity hereunder.  The Parties further acknowledge
and agree that any Shortfall Payment made by Licensee pursuant to this Amendment
shall not count towards, and not be included in the calculation of, any Minimum
Quantity for the next succeeding Compliance Period hereunder, and the
requirements set forth in Section 7 of Amendment No. 1 shall not apply to the
purchase of Sestamibi Product pursuant to this Amendment.  With the exception of
Sestamibi Product purchased for ****  (which shall not be subject to the Product
Dating requirements set forth herein), without limitation to any other provision
in the Agreement, LMI shall use commercially reasonable efforts to deliver
Sestamibi Products to Licensee under this Amendment with useful life prior to
product expiration (“Product Dating”) of at least **** percent (****%) of the
maximum Product Dating for such lots of Sestamibi Product based on the
applicable regulatory approvals.  In addition, with respect to the Minimum
Quantity of Sestamibi Product purchased for ****, without limitation to any
other rights or remedies available to Licensee in connection with the foregoing
provision, Licensee may at its option reject any Sestamibi Product delivered to
Licensee with less than the following amounts of Product Dating:

 

(i)                                     **** (****) **** of Product Dating if
such Sestamibi Product was produced by one of LMI’s third party manufacturers of
Sestamibi Product approved by the FDA to supply commercial quantities of
Sestamibi Product to LMI as of the Amendment Date; and

 

(ii)                                  **** (****) **** of Product Dating if such
Sestamibi Product was produced by one of LMI’s third party manufacturers of
Sestamibi Product approved by the FDA to supply commercial quantities of
Sestamibi Product to LMI after the Amendment Date.

 

Upon any such rejection, if LMI fails to replace such rejected Sestamibi Product
within **** (****) days following the date of the rejection, such rejected
Sestamibi Product shall be counted towards Licensee’s satisfaction of the
Minimum Quantity obligation hereunder.

 

3.             No Restriction on Sales of Sestamibi Products.  Section 2.27 of
the Agreement is hereby amended by deleting it in its entirety as of the
Amendment Date.

 

2

--------------------------------------------------------------------------------


 

4.             Canada and Puerto Rico.  Notwithstanding anything in the
Agreement to the contrary, LMI hereby agrees that all rights of Licensee to
dispense and sell Sestamibi Products in the United States shall apply equally to
Canada and Puerto Rico for any radiopharmacy locations controlled by Licensee or
its Affiliates in such geographic locations, and LMI or, with respect to the
supply of Sestamibi Product to Canada, its Affiliates shall supply Sestamibi
Products to such Canada and Puerto Rico radiopharmacy locations pursuant to the
terms and conditions of the Agreement, provided that the Sestamibi Product is
approved and properly labeled for sale in such geographic territory under all
applicable laws and regulations.

 

5.             Term and Termination.  Section 3.01 of the Agreement is hereby
amended such that the date “December 31, 2012” appearing in the first sentence
thereof shall be deleted and replaced with “December 31, 2014” as of the
Amendment Date.

 

6.             No Further Changes.  Except as specifically amended hereby, the
Agreement shall remain in full force and effect and otherwise unmodified.  All
amendments in Sections 2 and 3 of this Amendment shall be deemed made as of the
Amendment Date, and the Agreement shall not be deemed to have been modified
until the Amendment Date.

 

7.             General.  This Amendment may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which when taken together shall constitute one and the same agreement. 
Signatures hereto may be delivered by facsimile or a “pdf” file through
electronic mail, and such delivery will have the same effect as the delivery of
the paper document bearing the actual handwritten signatures.  This Amendment
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to the conflict of laws provisions thereof.  LMI
and Licensee understand and agree that each and every term and condition of this
Amendment, have or has been mutually negotiated, prepared and drafted, and in
connection with the interpretation or construction of such term or condition or
this Amendment, no consideration will be given to the issue of which of LMI or
Licensee prepared, drafted or requested any term or condition of this Amendment.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Date.

 

Signed for and on behalf of Cardinal Health 414, LLC

 

 

 

Signature:

/s/ Thomas J. Rafferty

 

 

 

 

By:

Thomas J. Rafferty

 

 

 

 

Title:

Vice President, Sourcing

 

 

 

Signed for and on behalf of Lantheus Medical Imaging, Inc.

 

 

 

Signature:

/s/ Michael P. Duffy

 

 

 

 

By:

Michael P. Duffy

 

 

 

Title:

Vice President and Secretary

 

 

4

--------------------------------------------------------------------------------
